DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of a single method in the reply filed on 2/08/2022 is also acknowledged.  
The elected species read upon claims 1-2, 5 and 7-12.  Claims 3-4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Expansion of Election of Species Requirement        
Applicant’s elected method entails the method of imparting a warm and/or pungent effect comprising adding 
    PNG
    media_image1.png
    105
    272
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    160
    233
    media_image2.png
    Greyscale
 to a non-alcoholic beverage, which reads on claims 1-2, 5 and 7-12.  
The elected method has been searched and is deemed to be free of the prior art and non-obvious.  Accordingly, the search has been expanded as called for under current Office Markush practice to include a single
That species is the method of imparting a warm and/or pungent effect comprising adding 
    PNG
    media_image1.png
    105
    272
    media_image1.png
    Greyscale
 to an alcoholic beverage, which reads on claims 1-2, 5 and 7-9.
Since the search has not been expanded beyond the single additional method identified above, claims 10-12, which are directed to the elected method but not the additional method, are objected to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacNamara et al (S Afr J Enol Vitic 11:82-92, 2001).
Claim 1 is drawn to a method of imparting a warm and/or pungent effect, the method comprising adding 1 to 1,000 mg/kg (more specifically, 5 to 500 mg/kg (claim 8)) of one or more compounds of formula (I) to a preparation that comes into contact with an oral cavity  – wherein Applicant has elected the following species to be added:
    PNG
    media_image1.png
    105
    272
    media_image1.png
    Greyscale
(aka, ethyl homovanillate (claims 2, 5 and 7)), i.e., the compound of formula (I) wherein R1, R2 and R3 are H; and R4 is C1 alkyl.
The method, as summarized, reads on claims 1-2, 5 and 7-8, as well as claim 9 (drafted independently).
MacNamara et al identify three phenolic ester “wood-originating compounds isolated from whiskey” (including the phenolic ester ethyl homovanillate (Page 83, Column 2)) wherein “[s]piking of the three phenolic esters into a young whiskey gave a detectable increase in maturation intensity” (Abstract).  In particular, as taught by MacNamara et al, “at double the level [naturally] found in the 10-year old whiskey, they caused a significant increase in the maturation odour intensity of the 3-year old whiskey” – providing a “[s]weet, woody aroma… [s]trong vanillin note… [and d]ull wood taste” (Page 91, Table 4) which, “to some extent demonstrates that these esters are in fact making a contribution to the odour intensity” and “can be used to investigate and improve the ageing flavor of whiskey” (Page 90, Column 2 to Page 91, Column 1).
As such, MacNamara et al specifically teach a method of imparting a warm and/or pungent effect to a preparation that comes into contact with an oral cavity, comprising adding ethyl homovanillate
However, MacNamara et al does not disclose adding 1 to 1,000 mg/kg (or, more specifically, 5 to 500 mg/kg) of ethyl homovanillate added to the preparation.
Yet, as stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the amount of ethyl homovanillate added to whiskey to impart “maturation odour intensity” and flavoring is clearly a result-effective variable.  Indeed, MacNamara et al specifically state that addition of the phenolic esters “at the lower level of spiking” did not significantly change the flavor/odor profile of the young whiskey (Page 91, Column 1; see also Page 90, Column 2: “maturation intensity of the 3-year-old whiskey… spiked with two levels of the three phenolic esters (amounts found in the 10-year-old whiskey and double this level), were ranked significantly lower than that of the 10-year-old whiskey… However, at 
Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal amount of ethyl homovanillate to add to whiskey in order to best achieve the desired results.  See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
For all the foregoing reasons, claims 1-2, 5 and 7-9 are rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611